Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iun et al (US 2014/0024325) in view of Butler et al (US 9,813,085).
	Regarding claim 1, Iun discloses a signal predistortion circuit configuration (Figures 1 or 4), comprising: 
a digital predistortion circuit configured to output a first digital transmission signal according to at least one first parameter and output a second digital transmission signal according to at least one second parameter, the digital predistortion circuit further configured to determine whether to adjust the at least one first parameter according to a first digital reception signal and determine whether to adjust the at least one second parameter according to a second digital reception signal (Figures 1 or 4: the digital predistorter provides output signals on the first and second TX chains. The predistorter receives the signals from the RX chains and will predistort the signals to be transmitted according to the parameters found in the RX signals.); 
a first transmitting circuit configured to generate a first analog transmission signal according to the first digital transmission signal (Figures 1 or 4: the upper or lower TX chain will generate and transmit an analog signal.); 
a first receiving circuit configured to generate the second digital reception signal according to a second analog reception signal and transmit the second digital reception signal to the digital predistortion circuit (Figures 1 or 4: the upper or lower RX chain will generate a digital reception signal and transmit that digital signal to the predistorter.); 
a second transmitting circuit configured to generate a second analog transmission signal according to the second digital transmission signal (Figures 1 or 4: the lower or upper TX chain will generate and transmit an analog signal.); 
a second receiving circuit configured to generate the first digital reception according to a first analog reception signal and transmit the first digital reception signal to the digital predistortion circuit (Figures 1 or 4: the lower or upper RX chain will generate a digital reception signal and transmit that digital signal to the predistorter.); 
a first analog-front-end (AFE) circuit coupled between the first transmitting circuit and the second receiving circuit, the first AFE circuit configured to generate the first analog reception signal according to the first analog transmission signal (Figures 1 or 4: antenna systems 112 includes nodes coupling each of the TX and RX chains. Therefore, the antenna system can be labelled the first or second AFE and any or all of the nodes for each of the TX and RX chains can be a portion of those AFEs.); and 
a second AFE circuit coupled between the second transmitting circuit and the first receiving circuit, the second AFE circuit configured to generate the second analog reception signal according to the second analog transmission signal (Figures 1 or 4: antenna systems 112 includes nodes coupling each of the TX and RX chains. Therefore, the antenna system can be labelled the first or second AFE and any or all of the nodes for each of the TX and RX chains can be a portion of those AFEs.).  
Iun discloses the predistortion circuit. Figures 1 and 4 show a two dimensional representation of the transceiver. The physical transceiver can be in two or three dimensions that would have the TX and RX branches in different locations due to circuit restrictions and layout requirements. Iun shows each of the TX chains and each of the RX chains connected to the antenna system 112. Iun does not disclose the TX chain and the RX chain are adjacent to one another.
Butler discloses the predistortion system shown in figures 3 and 4. Figure 3 shows the transceiver comprising adjacent TX and RX paths that are connected to an antenna system 330. Figure 4 shows the TX path and RX paths are coupled to a predistortion circuit 410 that will use the receive signal to alter a parameter of the signal to be transmitted. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of placing the TX chain and RX chain adjacent to one another in the transceiver of Butler for the non-adjacent TX and RX paths of the transceiver of Iun since the transceivers will operate in substantially the same manner (transmitting predistorted signals and receiving signals to control the predistortion) and will yield predictable results (an adaptable predistortion system). 
Regarding claim 2, the combination discloses wherein all of the first transmitting circuit, the first receiving circuit, the second transmitting circuit, and the second receiving circuit are included in an integrated circuit; the first AFE circuit and the second AFE circuit are outside the integrated circuit and set on a circuit board; and the first AFE circuit is coupled to the second receiving circuit via a first trace of the circuit board, and the second AFE circuit is coupled to the first receiving circuit via a second trace of the circuit board (Butler: column 24, line 37 to column 25, line 41: in a hardware implementation, the media may be part of the processing system. Alternatively, or in addition to, the media or any portion thereof, may be integrated into the processor. Butler discloses portions of the integrated into the processor while the remaining components of the transceiver, including the antenna systems being external to this processor. The other circuits in the transceiver will be set on a circuit board.).  
Regarding claim 3, the combination discloses wherein: the first transmitting circuit includes: a first digital-to-analog converter (DAC) configured to generate a first conversion signal according to the first digital transmission signal; and a first transmission-end (TX) circuit configured to generate the first analog transmission signal according to the first conversion signal (Iun: Figures 1 or 4: the upper or lower TX chain will generate and transmit an analog signal.); 
the first receiving circuit includes: a first reception-end (RX) circuit configured to generate a second to-be-converted signal according to the second analog reception signal; and a first analog-to-digital converter (ADC) configured to generate the second digital reception signal according to the second to-be-converted signal (Iun: Figures 1 or 4: the upper or lower RX chain will generate a digital reception signal and transmit that digital signal to the predistorter.); 
the second transmitting circuit includes: a second DAC configured to generate a second conversion signal according to the second digital transmission signal; and a second TX circuit configured to generate the second analog transmission signal according to the second conversion signal (Iun: Figures 1 or 4: the upper or lower TX chain will generate and transmit an analog signal.); and 
the second receiving circuit includes: a second RX circuit configured to generate a first to-be-converted signal according to the first analog reception signal; and a second ADC configured to generate the first digital reception signal according to the first to-be-converted signal (Iun: Figures 1 or 4: the upper or lower RX chain will generate a digital reception signal and transmit that digital signal to the predistorter.).  
Regarding claim 4, the combination discloses wherein the signal predistortion circuit configuration is included in a wireless communication device (Iun: figures 1 and 4: the predistorter circuit is a component of the radio equipment. Butler: the communication system of figure 2.); the first transmitting circuit includes a first radio-frequency (RF) transmitting circuit, the first AFE circuit is included in a first front-end modulator, and the first receiving circuit includes a first RF receiving circuit; and the second transmitting circuit includes a second RF transmitting circuit, the second AFE circuit is included in a second front-end modulator, and the second receiving circuit includes a second RF receiving circuit and the digital predistortion circuit is included in a baseband circuit (Butler: Figure 3: transceiver chain. Column 11, line 67-column 12, line 7: although not shown in figure 3 for simplicity, each of the transceiver chains may include a number of well-known components for transmitting and receiving wireless signals. These well-known components may include power amplifiers, low noise amplifiers, attenuators, filters, mixers impedance matching circuitry and the like. The mixers will modulate a signal for transmission from the transceiver chain. The signa prior to being modulated will be at baseband.). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to utilize the well-known components of the transceiver of Butler into the circuit of the combination of Iun and Butler. Using well known components will reduce the complexity and cost of the circuit.
Regarding claim 8, the combination discloses: a first wiring circuit configured to be coupled with the first AFE circuit and the second receiving circuit in a training mode (Butler: abstract: a system for calibrating digital predistortion in a wireless device.), and configured to be coupled with the first AFE circuit and the second receiving circuit in a communication mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.); a second wiring circuit configured to be coupled with the second AFE circuit and the first receiving circuit in the training mode (Butler: abstract: a system for calibrating digital predistortion in a wireless device.), and configured to be coupled with the second AFE circuit and the first receiving circuit in the communication mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.); and a digital signal processor (DSP) coupled to the first receiving circuit and the second receiving circuit, the DSP configured to receive and process a first communication signal through the first AFE circuit and the second receiving circuit in the communication mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.), and the DSP further configured to receive and process a second communication signal through the second AFE circuit and the first receiving circuit, wherein the first communication signal is originated from a first external wireless device, and the second communication signal is originated from the first external wireless device or a second external wireless device (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.).  The use of the training mode of Butler will allow the predistortion to be calibrated and increase the efficiency of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the training mode of Butler into the signal predistortion circuit of the combination of Iun and Butler.
Regarding claim 9, the combination discloses wherein: the first transmitting circuit includes: a first digital-to-analog converter (DAC) configured to generate the first analog transmission signal according to the first digital transmission signal (Iun: Figures 1 or 4: the upper or lower TX chain will generate and transmit an analog signal.);
 the first receiving circuit includes: a first analog-to-digital converter (ADC) configured to generate the second digital reception signal according to the second analog reception signal (Iun: Figures 1 or 4: the upper or lower RX chain will generate a digital reception signal and transmit that digital signal to the predistorter.); 
the second transmitting circuit includes: a second DAC configured to generate the second analog transmission signal according to the second digital transmission signal (Iun: Figures 1 or 4: the upper or lower TX chain will generate and transmit an analog signal.); and 
the second receiving circuit includes: a second ADC configured to generate the first digital reception signal according to the first analog reception signal (Iun: Figures 1 or 4: the upper or lower RX chain will generate a digital reception signal and transmit that digital signal to the predistorter.).  
Regarding claim 10, the combination discloses wherein the signal predistortion circuit configuration is included in an audio device (Iun: figures 1 or 4. The predistorter is included in radio equipment.); the first AFE circuit includes a first amplifier; and the second AFE circuit includes a second amplifier (Iun: figures 1 or 4: power amplifiers 403 can be considered part of the AFE.).  
Regarding claim 14, the combination discloses: a first wiring circuit configured to be coupled with the first AFE circuit and the second receiving circuit in a training mode (Butler: abstract: a system for calibrating digital predistortion in a wireless device.), and configured to be coupled with the first AFE circuit and the second receiving circuit in a playback mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.); a second wiring circuit configured to be coupled with the second AFE circuit and the first receiving circuit in the training mode (Butler: abstract: a system for calibrating digital predistortion in a wireless device.), and configured to be coupled with the second AFE circuit and the first receiving circuit in the playback mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.); and a digital signal processor (DSP) coupled to the first receiving circuit and the second receiving circuit, the DSP configured to receive and process a first audio signal through the first AFE circuit and the second receiving circuit in the communication mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.), and the DSP further configured to receive and process a second audio signal through the second AFE circuit and the first receiving circuit in the communication mode (Iun: figures 1 or 4 shows the transmission and reception of signals in the communication system. Butler: figures 1 and 2 show the communication system and the devices communicating.). The use of the training mode of Butler will allow the predistortion to be calibrated and increase the efficiency of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the training mode of Butler into the signal predistortion circuit of the combination of Iun and Butler.

Allowable Subject Matter
3.	Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/30/2022